PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

BIRCH STEWART KOLASCH & BIRCH, LLP8110 GATEHOUSE ROADSUITE 100 EASTFALLS CHURCH, VA  22042-1248

In re Application of: Masahiko Shibata et al. 
Serial No.: 16/856,755
Filed: April 23, 2020
Docket: 2565-0630PUS1
Title: DISPLAY CONTROL DEVICE, DISPLAY SYSTEM, DISPLAY DEVICE, AND DISPLAY METHOD
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)




This decision is in response to the petition under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed April 28, 2021.

The petition is DISMISSED. 


REVIEW OF FACTS
Applicant filed a petition requesting that the Information Disclosure Statement (IDS) filed on March 24, 2021 be expunged from the record.

        RELEVANT RULES & REGULATIONS 
MPEP 724.05 (II) states:
II.    INFORMATION UNINTENTIONALLY SUBMITTED IN APPLICATION

A petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) may be filed under 37 CFR 1.59(b), provided that: 

(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
(C) the information has not otherwise been made public; 
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
(F) the petition fee as set forth in 37 CFR 1.17(g)  is included. 

A request to expunge information that has not been clearly identified as information that may be later subject to such a request by marking and placement in a separate sealed envelope or container shall be treated on a case-by-case basis. Applicants should note that unidentified information that is a trade secret, proprietary, or subject to a protective order that is submitted in an Information Disclosure Statement may inadvertently be placed in an Office prior art search file by the examiner due to the lack of such identification and may not be retrievable.

DECISION
The petition filed has been fully considered and found not to meet at least one of the conditions (A)-(F). 

The petition is deficient because: 

With regard to MPEP 724.05(II)(B) above, the petition does not contain a clear statement that the information requested to be expunged was unintentionally submitted and failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted (emphasis added).  

With regard to MPEP 724.05(II)(D) above, the petition does not contain a commitment on the part of petitioner to retain the information to be expunged for the period of any patent with regard to which such information is submitted.

With regard to MPEP 724.05(II)(E) above, the petition does not establish that the information to be returned is not material information under 37 CFR 1.56. The statement that the foreign Office Action listed in the IDS does not correspond to a foreign counterpart of the above-identified application does not provide an explanation as to why the foreign Office Action and foreign patent documents cited therein are not material under 37 CFR 1.56. 


Accordingly, the petition is DISMISSED.

Petitioner is given a single opportunity to perfect the petition. Any request for reconsideration of this decision must be submitted within 2 (two) months (no extension of time under 37 CFR 1.136(a) is permitted) from the date of this decision in order to be considered timely. Any request for reconsideration must fully address all of the deficiencies indicated above.



Any inquiry concerning this decision should be directed to Mary Jacob at 571-272-6249. If attempts to reach Mary Jacob unsuccessful, you may contact Paul Rodriguez at 571-272-3753.   


/Mary Jacob/________
Mary Jacob, Quality Assurance Specialist
TC2100